Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Drawings
The drawings are objected to because:
 Fig. 2: reference numeral 235 does not appear in the specification. However, it appears to refer to "a second L-C filter" disclosed in para. [0045] in the instant application.
Fig. 3: reference numeral 305 ("pedestal 305") and reference numeral 307 ("shaft 307") appears to indicate the same object.   The indicator line corresponding to reference numeral 305 ("pedestal 305") could be corrected to have an end arrow similar to that of reference numeral 300 to indicate 305 as an assembly in order to overcome this drawing objection.
Fig. 5A: reference numeral 325 ("lift pin assembly 305") and 520("lift pin 520") appears to indicate the same object. The indicator line corresponding to reference numeral 325 could be corrected to have an end arrow similar to that of reference numeral 300 to indicate 325 as an assembly in order to overcome this drawing objection.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)1 as being anticipated by Kholodenko et al.(US 6,490,145 B1 hereinafter Kholodenko).
Regarding claim 1, Kholodenko teaches a semiconductor substrate support (116, Fig. 1 and 2, title, col 4 line 44-45) comprising:
a pedestal (116, Fig. 1 and 2) having a shaft (comprising 202, Fig. 2, col 5 line 9-11) and a platen (comprising temperature control plate 104, Fig. 2, col 5 line 16-20);
a cover plate (comprising lower portion 262, Fig. 2, col 7 line 43-46), wherein the cover plate (comprising 262, Fig. 2) is coupled with the platen (comprising 104, Fig. 2) along a first surface (i.e. lower or bottom surface) of the cover plate (comprising 262, Fig. 2), and wherein the cover plate (comprising 262, Fig. 2) defines a recessed channel (comprising channel 270 and passage 248, Fig. 2, col 7 line 19-21) in a second surface (i.e. upper or top surface) of the cover plate (comprising 262, Fig. 2) opposite the first surface (i.e. lower or bottom surface);
and a puck (comprising upper portion 260, Fig. 2, col 5 line 43-45) coupled with the second surface (i.e. uppwer or top surface) of the cover plate (comprising 262, Fig. 2), the puck incorporating an electrode (comprising 208, Fig. 2, col 7 line 49-50 disclose that the electrodes 208 can be "disposed on or in either the upper or lower portions 260, 262"), wherein the puck (comprising 260, Fig. 2) defines a plurality of apertures (comprising outlets 210, Fig. 2, col 7 line 15) extending vertically through the puck (comprising 260, Fig. 2) to fluidly access the recessed channel (comprising 248 and 270, Fig. 2) defined in the cover plate (comprising 262, Fig. 2).
Claim(s) 1, 3, 4, 13, 14, 17, 18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ueda (US 2020/0185204 A1). 
Regarding claim 1, Ueda teaches a semiconductor substrate support (comprising 14, Fig. 2, para. [0046]) comprising:
a pedestal (comprising 14, Fig. 2) having a shaft (comprising cylindrical support 15, Fig. 2, para. [0047]; note: "shaft" is interpreted under broadest reasonable interpretation as comprising an elongate structure) and a platen (comprising electrode plate 16, Fig. 2, para. [0046])
a cover plate (comprising base 18, Fig. 2 and 3), wherein the cover plate is coupled with the platen (comprising 16, Fig. 2) along a first surface (i.e. lower or bottom surface) of the cover plate (comprising 18, Fig. 2), and wherein the cover plate (comprising 18, Fig. 3) defines a recessed channel (comprising grooves 71, Fig. 3, para. [0062]-[0063]) in a second surface (i.e. upper or top surface) of the cover plate (comprising 18, Fig. 3) opposite the first surface (i.e. lower or bottom surface);
and a puck (comprising electrostatic chuck 20, Fig. 2, para. [0050]) coupled with the second surface (i.e. upper or top surface) of the cover plate (comprising 18, Fig. 2), the puck (comprising 20, Fig. 2) incorporating an electrode (comprising 20e, Fig. 4 and 9, para. [0051]-[0052]), wherein the puck (comprising 20, Fig. 2 and 5) defines a plurality of apertures  (comprising holes 73, Fig. 4 and 9, para. [0063]) extending vertically through the puck (comprising 20, Fig. 4 and 5) to fluidly access the recessed channel (comprising 71, Fig. 3, 4, 8 and 9) defined in the cover plate (comprising 18, Fig. 3 and 4) (para. [0062]-[0063]).
Regarding claim 3, Ueda teaches, wherein the recessed channel (comprising an inner one of grooves 71a, Fig. 3 and 8) is a first recessed channel, wherein the cover plate (comprising 18, Fig. 3) defines a second recessed channel (comprising an outer one of grooves 71a, Fig. 3 and 8) radially outward of the first recessed channel  (comprising an inner one of grooves 71, Fig. 3 and 8), wherein the first recessed channel (comprising an inner one of grooves 71a, Fig. 3 and 8) is fluidly accessed from a first lateral channel (comprising one of 71b, Fig. 3 and 8) defined in the cover plate (comprising 18, Fig. 3), and wherein the second recessed channel (comprising an outer one of 71a, Fig. 3) is fluidly accessed from a second lateral channel (comprising a different one of 71b, Fig. 3 and 8) defined in the cover plate (para. [0073]).
Regarding claim 4, Ueda further teaches a first channel cover (comprising protective tape 74, Fig. 3; comprising protective tape 75 corresponding with an inner one of 71a, Fig.  8) seated on the first recessed channel (comprising an inner one of grooves 71a, Fig. 3 and8), the first channel cover (comprising 74, Fig. 3 ; comprising 75, Fig. 9) defining a plurality of apertures through the first channel cover (comprising 74, Fig. 3;comprising 75, Fig. 9), wherein each aperture of the plurality of apertures through the first channel cover is aligned with a corresponding aperture of the plurality of apertures (comprising 73, Fig. 9) extending vertically through the puck (comprising 20, Fig. 9) (para.[0066], [0081]).
Regarding claim 13, Ueda teaches a semiconductor processing system (substrate processing apparatus 10, Fig. 2, para. [0044]) comprising: 
a chamber body (12, Fig. 2, para. [0045]);
a semiconductor substrate support (comprising 14, Fig. 2, para. [0046]) configured to support a semiconductor substrate (wafer W, Fig. 2, para. [0046]), 
wherein the substrate support comprises: a pedestal (comprising 14, Fig. 2) having a shaft (comprising cylindrical support 15, Fig. 2, para. [0047]; note: "shaft" is interpreted under broadest reasonable interpretation as comprising an elongate structure) and a platen (comprising electrode plate 16, Fig. 2, para. [0046]), 
a cover plate (comprising base 18, Fig. 2 and 3), wherein the cover plate is coupled with the platen (comprising 16, Fig. 2) along a first surface (i.e. lower or bottom surface) of the cover plate (comprising 18, Fig. 2), and wherein the cover plate (comprising 18, Fig. 3) defines a recessed channel (comprising grooves 71, Fig. 3, para. [0062]-[0063]) in a second surface (i.e. upper or top surface) of the cover plate (comprising 18, Fig. 3) opposite the first surface (i.e. lower or bottom surface), and 
a puck (comprising electrostatic chuck 20, Fig. 2, para. [0050]) coupled with the second surface (i.e. upper or top surface) of the cover plate (comprising 18, Fig. 2), the puck (comprising 20, Fig. 2) incorporating an electrode (comprising 20e, Fig. 4 and 9, para. [0051]-[0052]), wherein the puck (comprising 20, Fig. 2 and 5) defines a plurality of apertures  (comprising holes 73, Fig. 4 and 9, para. [0063]) extending vertically through the puck (comprising 20, Fig. 4 and 5) to fluidly access the recessed channel (comprising 71, Fig. 3, 4, 8 and 9) defined in the cover plate (comprising 18, Fig. 3 and 4) (para. [0062]-[0063]); a faceplate (comprising electrode plate 34, Fig. 2, para. [0054]), wherein the chamber body (12, Fig. 2), the substrate support (14, Fig. 2), and the faceplate (34, Fig. 2) define a processing region (i.e. internal space of chamber); 
a high-frequency plasma source (comprising first radio-frequency power source 62, Fig. 2, para. [0058]) coupled with the faceplate (34, Fig. 2); and 
a low-frequency plasma source (comprising second radio-frequency power source 64, Fig. 2, para. [0059]) coupled with the substrate support (14, Fig. 2).
Regarding claim 14, Ueda further teaches wherein the substrate support (comprising 14, Fig. 2) comprises an electrostatic chuck (comprising 20, Fig. 2, para. [0046], [0051]-[0052]), the semiconductor processing system further comprising: a DC power supply (comprising 22, Fig. 2, para. [0052]) coupled with the substrate support (comprising 14, Fig. 2).
Regarding claim 17, Ueda teaches, wherein the recessed channel (comprising an inner one of grooves 71a, Fig. 3 and 8) is a first recessed channel, wherein the cover plate (comprising 18, Fig. 3) defines a second recessed channel (comprising an outer one of grooves 71a, Fig. 3 and 8) radially outward of the first recessed channel  (comprising an inner one of grooves 71, Fig. 3 and 8), wherein the first recessed channel (comprising an inner one of grooves 71a, Fig. 3 and 8) is fluidly accessed from a first lateral channel (comprising one of 71b, Fig. 3 and 8) defined in the cover plate (comprising 18, Fig. 3), and wherein the second recessed channel (comprising an outer one of 71a, Fig. 3) is fluidly accessed from a second lateral channel (comprising a different one of 71b, Fig. 3 and 8) defined in the cover plate (para. [0073]).
Regarding claim 18, Ueda further teaches a first channel cover (comprising protective tape 74, Fig. 3; comprising protective tape 75 corresponding with an inner one of 71a, Fig.  8) seated on the first recessed channel (comprising an inner one of grooves 71a, Fig. 3 and8), the first channel cover (comprising 74, Fig. 3 ; comprising 75, Fig. 9) defining a plurality of apertures through the first channel cover (comprising 74, Fig. 3;comprising 75, Fig. 9), wherein each aperture of the plurality of apertures through the first channel cover is aligned with a corresponding aperture of the plurality of apertures (comprising 73, Fig. 9) extending vertically through the puck (comprising 20, Fig. 9) (para.[0066], [0081]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kholodenko et al. (US 6,490,145 B1 hereinafter “Kholodenko”).
Regarding claim 2, Kholodenko teaches all of the limitations of claim 1 as applied above and further teaches wherein the platen (comprising 104, Fig. 2) defines a fluid channel (comprising passages 212, Fig. 2, col 5 line 16-22) but does not explicitly teach that the fluid channel is formed "across the platen." 
However, Kholodenko teaches the one or more passages in the platen (comprising 104, Fig. 2) is used to maintain thermal control of the pedestal (comprising 116, Fig. 2)(col 5 line 16-22).
  It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide or to configure the fluid channel to be disposed across the platen to enable temperature/thermal control across the entire surface of the platen of the substrate support (Kholodenko: col 5 line 16-22).
Claim(s) 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kholodenko et al. (US 6,490,145 B1 hereinafter “Kholodenko”) as applied to claim 1 above and further in view of Fukuda et al. (US 6,148,762 hereinafter “Fukuda”).
Regarding claim 5, Kholodenko teaches all of the limitations of claim 1 as applied above but does not explicitly teach a lift pin assembly extending through the platen, the cover plate, and the puck, wherein the lift pin assembly comprises: a lift pin, a liner, a holder, and a counterweight.
However, Fukuda teaches a substrate support (comprising susceptor 13 including heating plate 25, heater 26 and susceptor shield 27, Fig. 2 and 4, col 3 line 62) including a lift pin assembly (comprising susceptor pin 14, main body 22, and shaft 23, Fig. 2, col 4 line 13-15) extending through the full thickness of the substrate support (comprising susceptor 13 including heating plate 25, heater 26 and susceptor shield 27, Fig. 2 and 4, col 3 line 62) wherein the lift pin assembly comprises a lift pin (comprising main body 22, Fig. 2 and 4), a liner (comprising upper guide 30 Fig. 2 and 4), a holder (comprising lower guide 31, Fig. 2 and 4), and a counterweight (comprising shaft 23, Fig. 2 and 4) (col 4 line 13-34). Fukuda teaches that the lift pin assembly enables substrate loading and unloading (col 4 line 56-col 5 line 18).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add/provide a lift pin assembly extending through the entire thickness of the support (i.e. extending through the platen (Kholodenko: 104, Fig. 2), the cover plate Kholodenko: 262, Fig. 2), and the puck (Kholodenko: 260, Fig. 2)) wherein the lift pin assembly comprises a lift pin a liner, a holder and a counter weight in view of teachings of Fukuda in the apparatus of Kholodenko as a known suitable substrate support configuration to enable substrate/wafer loading and unloading (Fukuda: col 4 line 56-col 5 line 18).
Regarding claim 6, Kholodenko in view of Fukuda teaches all of the limitations of claim 5 as applied above and Fukuda further teaches an exhaust path (i.e. a space) is defined about the liner (30, Fig. 4) and through the holder (31, Fig. 4) (as understood from Fig. 2 and 4)(note: “exhaust” is an intended use/functional limitation. Since Fukuda teaches introducing gas into the chamber during processing (col 4 line 11-12) and since Fig. 2 and 4 of Fukuda show a gap space defined about an inner periphery of the liner 30 and through the holder 31, the apparatus of the same is considered capable of meeting the intended use/functional limitation.). 
Further, the courts have ruled the following: a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). MPEP 2114. II
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kholodenko et al. (US 6,490,145 B1 hereinafter “Kholodenko”) as applied to claim 1 above and further in view of Roy et al. (US 2012/0033340 A1 hereinafter “Roy”).
Regarding claim 7, Kholodenko as applied above teaches all of the limitations of claim 1 and further teaches an RF rod (comprising unlabeled rod connected to feed through 252 connected to electrode 208, Fig. 2, col 5 line 46-48) extending through the shaft (202, Fig. 2) of the pedestal (116, Fig. 2) the RF rod electrically coupled with the electrode (comprising 208, Fig. 2) by a conductive connector (comprising feedthrough 252, Fig. 2). 
Kholodenko does not explicitly teach that the conductive connector is disposed within the puck.
However, Roy teaches a semiconductor substrate support (Fig. 7, para. [0022], [0071]) including a conductive connector (comprising terminal 702, Fig. 7, (para. 71 discloses that 702 is electrically coupled to a conductor 706 and therefore 702 is considered to be conductive)) disposed within a puck (comprising 202, Fig. 7). Roy teaches that such a configuration as shown in Fig. 7 (i.e. conductive connector 702 coupled to conductor 706 via spring) enables sufficient electrical connection during any vertical movement of the conductive connector (702, Fig. 7) (para. [0071]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide/configure the conductive connector (Kholodenko: comprising 252, Fig. 2; Roy: 702, Fig. 7) to be disposed within the puck (Kholodenko: comprising 260, Fig. 2; Roy: 202, Fig. 7) in view of teachings of Roy in the apparatus of Kholodenko as a known suitable alternative configuration of an electrical connection in a substrate support which would enable sufficient electrical connection during any vertical movement (i.e. during loading/unloading of the substrate or thermal expansion occurring during substrate processing) of the conductive connector (Roy: para. [0071]).
Claim(s) 8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kholodenko et al. (US 6,490,145 B1 hereinafter “Kholodenko”) in view of Roy et al. (US 2012/0033340 A1 hereinafter “Roy”) as applied to claim 7 above and further in view of Buchberger, Jr. et al. (US 2007/0091539 A1 hereinafter “Buchberger”).
Regarding claim 8, Kholodenko in view of Roy teaches all of the limitations of claim 7 and applied above including an RF rod (Kholodenko: comprising unlabeled rod connected to feed through 252 connected to electrode 208, Fig. 2, col 5 line 46-48), but does not explicitly teach a rod insulator extending about the RF rod along a length of the RF rod.
However, Buchberger teaches a semiconductor substrate support (comprising wafer support 105, Fig. 1, 2, para. [0044]) including a rod insulator (comprising dielectric cylindrical sleeve 50, Fig. 2) extending about an RF rod (comprising elongate conductor/RF conductor 25, Fig. 1 and 2, para. [0050]) along a length of the RF rod (comprising 25, Fig. 1 and 2) (para. [0050], [0052]). Buchberger teaches that such a configuration can result in more uniform power coupling and improved electric field uniformity (para. [0052],[0053]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add/provide a rod insulator (Buchberger: 50, Fig. 2) extending about the RF rod (Kholodenko: comprising unlabeled rod connected to feed through 252 connected to electrode 208, Fig. 2) in view of teachings of Buchberger in the apparatus of Kholodenko to enable more uniform power coupling and improved electric field uniformity (Buchberger: para. [0052], [0053]).
Regarding claim 10, Kholodenko in view of Roy and Buchberger teaches all of the limitations of claim 8 as applied above including a conductive connector (Roy: comprising terminal 702, Fig. 7) within the puck (Roy: 202, Fig. 7: Kholodenko: 260, Fig. 2) and a rod insulator (Buchberger: 50, Fig. 2).
Kholodenko in view of Roy and Buchberger as applied above do not explicitly teach a puck insulator and that the rod insulator is at least partially seated in the puck insulator.
However, Roy further teaches a puck insulator (comprising all or any one of elements 703, 704, 705 which are made of insulating material, Fig. 7, para. [0071]) extending about the conductive connector (comprising 702, Fig. 7). Roy additionally discloses in Fig. 2 that the puck insulator comprises a plurality of interlocking/seated insulating elements 703, 704, 705. The puck insulator (703, 704, 705, Fig. 7) provides electrical isolation/insulation between the electrical elements (terminal 702 and conductor 706, Fig. 7) from other conductive elements in the vicinity of the power feed through (711, Fig. 2) (para. [0071].
Additionally, it would be apparent to one of ordinary skill in the art that seating the rod insulator (Buchberger: 50, Fig. 2) within the puck insulator would enable secure support or alignment with the puck insulator.
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add/provide a puck insulator (Roy: comprising all or any one of elements 703, 704, 705 which are made of insulating material, Fig. 7) extending about the conductive connector (Roy: terminal 702, Fig. 7) within the puck (Roy: 202, Fig. 7; Kholodenko: 260, Fig. 2) in view of teachings of Roy in the apparatus of Kholodenko in view of Roy and Buchberger to enable electrically isolating electrical feed conductors (i.e. RF rod) from other conductive elements in the vicinity of the electrical conductors (Roy: para. [0071]). Furthermore, it would be obvious to one of ordinary skill in the art to seat the rod insulator (Buchberger: 50, Fig. 2) at least partially within the puck insulator (Roy: comprising all or any one of elements 703, 704, 705 which are made of insulating material, Fig. 7) to enable improved support and alignment of the two electrical insulating parts (i.e. the RF rod and the puck insulator) for sufficient electrical isolation of the RF rod from adjacent conductive elements in the substrate support.
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kholodenko et al. (US 6,490,145 B1 hereinafter “Kholodenko”) in view of Roy et al. (US 2012/0033340 A1 hereinafter “Roy”) and Buchberger, Jr. et al. (US 2007/0091539 A1 hereinafter “Buchberger”) as applied in claims 8 and 10 above and further in view of Ikeda et al. (US 2006/0005930 A1 hereinafter “Ikeda”).
Regarding claim 9, Kholodenko in view of Roy and Buchberger as applied above teaches all of the limitations of claim 7 and 8 above including a rod insulator (Buchberger: 50, Fig. 2) and a pedestal (Kholodenko: comprising 116 and 202, Fig. 2), but does not explicitly teach wherein the pedestal is seated in a hub and wherein the rod insulator extends through the hub.
However, Ikeda teaches a semiconductor substrate support (50, Fig. 1 and 2, para. [0026]-[0027]) comprising a pedestal (comprising mounting table 51, Fig. 2, para. [0027]) seated in a hub (comprising grounded shield cover 205, Fig. 2, para. [0032]-[0033]) and wherein the rod insulator (comprising support insulator 513, Fig. 2, para. [0045]) extends through the hub (comprising 205, Fig. 2). Ikeda teaches that such a configuration can enable preventing RF leakage to the outside (para. [0033]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide/add a hub and configure the pedestal (Kholodenko: 202, Fig. 2) to be seated in the hub (Ikeda: 205, Fig. 2) and configure the rod insulator (Buchberger: 50, Fig. 2; Ikeda: 513, Fig. 2) to extend through the hub in view of teachings of Ikeda in the apparatus of Kholodenko in view of Roy and Buchberger as a known suitable alternative configuration of a substrate support which would enable preventing RF leakage to the outside (Ikeda: para. [0033]).
Claim(s) 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kholodenko et al. (US 6,490,145 B1 hereinafter “Kholodenko”) in view of Roy et al. (US 2012/0033340 A1 hereinafter “Roy”) in view of Buchberger, Jr. et al. (US 2007/0091539 A1 hereinafter “Buchberger”) as applied to claims 8 and 10 above and further in view of Doering et al.  (US 2004/0211764 A1 hereinafter “Doering”).
Regarding claim 11, Kholodenko in view of Roy and Buchberger teaches all of the limitations of claim 10 as applied above including a pedestal (Kholodenko: 116, Fig. 2), a cover plate (Kholodenko: 262, Fig. 2), and a rod insulator (Buchberger: 50, Fig. 2).
 Kholodenko in view of Roy and Buchberger as applied above does not explicitly teach wherein the pedestal and cover plate define a purge path extending to the rod insulator at the cover plate.
However, Doering teachings a semiconductor substrate support (comprising heater assembly 200, Fig. 2, para. [0030]) including a pedestal (comprising 106, Fig. 2 and 3) and a cover plate (comprising heater plate 114, Fig. 4) defining a purge path extending to a rod insulator (comprising sleeve 108, Fig. 4, para. [0036] discloses 108 comprises ceramic such as aluminum oxide wherein one of ordinary skill in the art would understand is an insulator) at the cover plate (114, Fig. 4) (para. [0049]-[0051]). More specifically, Doering teaches supplying an inert purge gas into an interior of the rod insulator (108, Fig. 3, para. [0041],[0049]). The purge gas flows through 108 and escapes from the top end of 108 to the pedestal 106 (para. [0048]). The surface of the cover plate (heater 114, Fig. 4) covered by the upper portion of rod insulator (108, Fig. 4) has channels that allow for the gas to escape into the pedestal (106, Fig. 3 and 4, para. [0050]-[0051]). Doering teaches that such a configuration enables isolating electrical connectors/conductors and other elements in the pedestal (106, Fig. 3) from the corrosive environment of the reactor chamber (para. [0049]) which reduces damage to the elements houses inside the pedestal (i.e. conductors 110, 111, Fig. 3) (para. [0052]). Additionally, since seals are not required for either the pedestal or the rod insulator/sleeves, costs are minimized in both manufacturing of the reactor and repair associated with the inevitable failure of such seals (para. [0052]).
Additionally, Kholodenko teaches that the semiconductor substrate support (116, Fig. 1) is disposed in a reaction chamber (comprising 100 including walls 130 and ceiling 120, Fig. 1, col 4 line 24 and 38) having a corrosive environment (i.e. plasma gas, col 4 line 48-59).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to define a purge path in the pedestal (Kholodenko: 116 including shaft 202, Fig. 2) and the cover plate (Kholodenko: 262, Fig. 2) extending to the rod insulator (Buchberger:50, Fig. 2) at the cover plate (Kholodenko: 262, Fig. 2) in view of teachings of Doering in the apparatus of Kholodenko in view of Roy and Buchberger to enable isolating elements (i.e. RF rod) in the pedestal from the corrosive environment of the reaction chamber and thus reducing damage to the elements (i.e. RF rod) housed in the pedestal (Doering: para. [0049],[0052]). Such a configuration would also minimize repair costs associated with seal failures (Doering: para. [0052]).
Regarding claim 12, Kholodenko in view of Roy, Buchberger, and Doering teaches all of the limitations of claim 11 above including a purge path (Doering: para. [0049], [0050]-[0051]).
Doering further teaches that the purge path continues along an interior and exterior of the rod insulator (108, Fig. 3) (para. [0049], [0050]-[0051]). More specifically, Doering teaches supplying an inert purge gas into an interior of the rod insulator (108, Fig. 3, para. [0041],[0049]). The purge gas flows through rod insulator (108, Fig. 3 and 4) and escapes from the top end of rod insulator (108, Fig. 3 and 4) (i.e. along an exterior of the rod insulator) to the pedestal 106 (para. [0048]).
Claim(s) 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ueda (US 2020/0185204 A1) as applied in claim 1, 3, 4, 13, 14, 17, 18 above and further in view of Xu (US 2010/0087052 A1).  
Regarding claim 15, Ueda teaches all of the limitations of claim 13 as applied above and further teaches where the low-frequency plasma source (comprising 64, Fig. 2) is configured to operate at less than or about 2 MHz (para. [0059] discloses 400 kHz to 13.56 MHz), and wherein the high-frequency plasma source (comprising 62, Fig. 2) is configured to operate at greater than or about 13.56 MHz (para. [0058] discloses 27 MHz to 100 MHz), but does not explicitly teach that high-frequency plasma source is configured to operate at a pulsing frequency of less than or about 20kHz at a duty cycle of less than or about 20%.
However, Xu teaches a semiconductor processing system (abstract) and further teaches operating the apparatus at a pulsing frequency of 10 kHz and duty cycle of 10% to 90% (para. [0063])(note: taught ranges overlap with claimed range of “less than or about 20kHz” and “duty cycle of less than or about 20%”). 
It would be obvious to one of ordinary skill in the art to configure the high-frequency plasma source (Ueda: comprising 62, Fig. 2) to operate at a pulsing frequency of 10kHz and duty cycle of 10% to 90% (i.e. “less than or about 20kHz” and “duty cycle of less than or about 20%”) in view of teachings of Xu  in the apparatus of Ueda as known suitable operating parameters/configurations for plasma apparatus which would enable suitable plasma processing of a semiconductor substrate.
Furthermore, the courts have held that the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)(See MPEP § 2144.05(I).
Regarding claim 16, Ueda in view of Xu teaches all of the limitations of claim 15 as applied above but does not explicitly teach wherein the high-frequency plasma source is configured to generate a plasma at an effective power of less than or about 5 W.
However, Xu further teaches that a power of 5 watts to 50 watts is a sufficient high-frequency (i.e. RF) power to ignite a gas mixture to form a cleaning plasma (para. [0036]) (note: taught range overlaps with claimed range of “less than or about 5W”).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize or configure the high-frequency plasma source (Ueda: 62, Fig. 2) to generate a plasma at an effective power of less than or about 5W in view of teachings of Xu in the apparatus of Ueda as a known suitable operating configuration to enable igniting a plasma for a desired process (i.e. cleaning) (Xu: para. [0036]).
 Claim(s) 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ueda (US 2020/0185204 A1) as applied in claim 1, 3, 4, 13, 14, 17, 18 above and further in view of in view of Otsubo (US 4,622,094).  
Regarding claim 19, Ueda teaches all of the limitations of claim 13 as applied above including a substrate support (comprising 14 and 15, Fig. 2) and a high-frequency plasma source (comprising first radio-frequency power source 62, Fig. 2, para. [0058], but does not explicitly teach a first L-C filter (interpreted as a circuit including an inductor and a capacitor) coupled with the substrate support and configured to virtually ground the high-frequency plasma source through the substrate support.
However, Otsubo teaches a semiconductor processing system (dry etching apparatus, Fig. 2A, col 1 line 11-12, col 2 line 58-59, col 4 line 6-8) comprising a substrate support (comprising lower electrode 3, Fig. 2A) including a first L-C filter (comprising blocking circuit/filter circuit  6A wherein the blocking filter includes an inductor and capacitor as shown in Fig. 2A) coupled with the substrate support (comprising 3, Fig. 2A) and configured to virtually ground the high-frequency plasma source (comprising high-frequency power source 5B, Fig. 2A) through the substrate support (3, Fig. 2A) (i.e. “the lower electrode 3 is an earth electrode when viewed from the high frequency power source (that is, RF power source) 5B”) (col 4 line 6-40). Otsubo teaches that such a configuration enables preventing the power source 5B from interfering with power source 5A (col 4 line 20-22).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide or add a first L-C filter (interpreted as a circuit including an inductor and a capacitor)) coupled with the substrate support (Ueda: 14 and 15, Fig. 2) and configured to virtually ground the high-frequency plasma source (Ueda: 62, Fig. 2) through the substrate support in view of teachings of Otsubo in the apparatus of Ueda as a known suitable alternative configuration of a semiconductor processing system which would enable preventing power sources from interfering with one another (Otsubo: col 4 line 20-22).
Regarding claim 20, Ueda in view of Otsubo teaches all of the limitations of claim 19 as applied above including a substrate support (Ueda: comprising 14 and 15, Fig. 2), a low -frequency plasma source (Ueda: comprising second radio-frequency power source 64, Fig. 2) and a faceplate (comprising electrode plate 34, Fig. 2), but does not explicitly teach a second L-C filter (interpreted as a circuit including an inductor and a capacitor) coupled with the faceplate and configured to virtually ground the low-frequency plasma source to the chamber body.
However, Otsubo further teaches a second L-C filter (comprising blocking circuit/filter circuit 6B which is shown to include an inductor and a capacitor in Fig. 2A) coupled with a faceplate (comprising upper electrode 2, Fig. 2A) and configured to virtually ground the low-frequency plasma source (comprising 5A, Fig. 2A) (i.e. “the upper electrode 2 is an earth electrode when viewed from the bias power source 5A”)(col 4 line 6-40); and Otsubo further teaches that the second L-C filter is connected to ground, as understood from Fig. 2A. Otsubo teaches that such a configuration enables preventing the power source 5A from interfering with power source 5B (col 4 line 20-22).
Additionally, Ueda teaches that the chamber body (comprising 12, Fig. 2) is grounded (para. [0045]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add or provide a second L-C filter (interpreted as a circuit including an inductor and a capacitor), couple the second L-C filter with the faceplate (Ueda: 34, Fig. 2) and configure the second L-C filter to virtually ground the low-frequency plasma source to the grounded chamber body (Ueda: 12, Fig. 2) as a known suitable alternative configuration of a semiconductor processing system which would enable preventing power sources from interfering with one another (Otsubo: col 4 line 20-22).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 13, 14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13, 14 of copending Application No. 17/014224 in view of Kholodenko et al. (US 6,490,145 B1 hereinafter “Kholodenko”).
Claims 13, 14 of Application No. 17/014224 teaches substantially all the limitations of claims 13, 14 of the instant application including a semiconductor processing system comprising a chamber body, a substrate support configured to support a semiconductor substrate, a faceplate, a high-frequency plasma source coupled with the face plate; and a low frequency plasma source coupled with the substrate support; and the substrate comprises an electrostatic chuck and a DC power supply coupled with the substrate support, but does not explicitly teach that the substrate support comprises: a pedestal having a shaft and a platen, a cover plate, wherein the cover plate is coupled with the platen along a first surface of the cover plate, and wherein the cover plate defines a recessed channel in a second surface of the cover plate opposite the first surface, and a puck coupled with the second surface of the cover plate, the puck incorporating an electrode, wherein the puck defines a plurality of apertures extending vertically through the puck to fluidly access the recessed channel defined in the cover plate.
However, Kholodenko teaches a semiconductor substrate support (116, Fig. 1 and 2, title, col 4 line 44-45) comprising: a pedestal (116, Fig. 1 and 2) having a shaft (comprising 202, Fig. 2, col 5 line 9-11) and a platen (comprising temperature control plate 104, Fig. 2, col 5 line 16-20); a cover plate (comprising lower portion 262, Fig. 2, col 7 line 43-46), wherein the cover plate (comprising 262, Fig. 2) is coupled with the platen (comprising 104, Fig. 2) along a first surface (i.e. lower or bottom surface) of the cover plate (comprising 262, Fig. 2), and wherein the cover plate (comprising 262, Fig. 2) defines a recessed channel (comprising channel 270 and passage 248, Fig. 2, col 7 line 19-21) in a second surface (i.e. upper or top surface) of the cover plate (comprising 262, Fig. 2) opposite the first surface (i.e. lower or bottom surface); and a puck (comprising upper portion 260, Fig. 2, col 5 line 43-45) coupled with the second surface (i.e. upper or top surface) of the cover plate (comprising 262, Fig. 2), the puck incorporating an electrode (comprising 208, Fig. 2, col 7 line 49-50 disclose that the electrodes 208 can be "disposed on or in either the upper or lower portions 260, 262"), wherein the puck (comprising 260, Fig. 2) defines a plurality of apertures (comprising outlets 210, Fig. 2, col 7 line 15) extending vertically through the puck (comprising 260, Fig. 2) to fluidly access the recessed channel (comprising 248 and 270, Fig. 2) defined in the cover plate (comprising 262, Fig. 2).  Kholodenko teaches that such a configuration promotes uniform temperature across a substrate retained on the electrostatic chuck (col 7 line 8-16).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the substrate support to include a pedestal having a shaft and a platen, a cover plate, wherein the cover plate is coupled with the platen along a first surface of the cover plate, and wherein the cover plate defines a recessed channel in a second surface of the cover plate opposite the first surface, and a puck coupled with the second surface of the cover plate, the puck incorporating an electrode, wherein the puck defines a plurality of apertures extending vertically through the puck to fluidly access the recessed channel defined in the cover plate in view of teachings of Kholodenko as a known suitable alternative configuration of a substrate support/electrostatic chuck which would enable temperature control/uniform temperature across the  substrate (Kholodenko: col 7 line 8-16).
This is a provisional nonstatutory double patenting rejection.
Claims 13, 19, 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13, 19, 20 of copending Application No. 17/014224 in view of Kholodenko et al. (US 6,490,145 B1 hereinafter “Kholodenko”).
Claims 13, 19, 20 of Application No. 17/014224 teaches substantially all the limitations of claims 13, 19, 20 of the instant application including a semiconductor processing system comprising a chamber body, a substrate support configured to support a semiconductor substrate, a faceplate, a high-frequency plasma source coupled with the face plate; and a low frequency plasma source coupled with the substrate support; a first L-C filter coupled with the substrate support, and a second L-C filter coupled with the faceplate; but does not explicitly teach that the substrate support comprises: a pedestal having a shaft and a platen, a cover plate, wherein the cover plate is coupled with the platen along a first surface of the cover plate, and wherein the cover plate defines a recessed channel in a second surface of the cover plate opposite the first surface, and a puck coupled with the second surface of the cover plate, the puck incorporating an electrode, wherein the puck defines a plurality of apertures extending vertically through the puck to fluidly access the recessed channel defined in the cover plate.
However, Kholodenko teaches a semiconductor substrate support (116, Fig. 1 and 2, title, col 4 line 44-45) comprising: a pedestal (116, Fig. 1 and 2) having a shaft (comprising 202, Fig. 2, col 5 line 9-11) and a platen (comprising temperature control plate 104, Fig. 2, col 5 line 16-20); a cover plate (comprising lower portion 262, Fig. 2, col 7 line 43-46), wherein the cover plate (comprising 262, Fig. 2) is coupled with the platen (comprising 104, Fig. 2) along a first surface (i.e. lower or bottom surface) of the cover plate (comprising 262, Fig. 2), and wherein the cover plate (comprising 262, Fig. 2) defines a recessed channel (comprising channel 270 and passage 248, Fig. 2, col 7 line 19-21) in a second surface (i.e. upper or top surface) of the cover plate (comprising 262, Fig. 2) opposite the first surface (i.e. lower or bottom surface); and a puck (comprising upper portion 260, Fig. 2, col 5 line 43-45) coupled with the second surface (i.e. upper or top surface) of the cover plate (comprising 262, Fig. 2), the puck incorporating an electrode (comprising 208, Fig. 2, col 7 line 49-50 disclose that the electrodes 208 can be "disposed on or in either the upper or lower portions 260, 262"), wherein the puck (comprising 260, Fig. 2) defines a plurality of apertures (comprising outlets 210, Fig. 2, col 7 line 15) extending vertically through the puck (comprising 260, Fig. 2) to fluidly access the recessed channel (comprising 248 and 270, Fig. 2) defined in the cover plate (comprising 262, Fig. 2).  Kholodenko teaches that such a configuration promotes uniform temperature across a substrate retained on the electrostatic chuck (col 7 line 8-16).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the substrate support to include a pedestal having a shaft and a platen, a cover plate, wherein the cover plate is coupled with the platen along a first surface of the cover plate, and wherein the cover plate defines a recessed channel in a second surface of the cover plate opposite the first surface, and a puck coupled with the second surface of the cover plate, the puck incorporating an electrode, wherein the puck defines a plurality of apertures extending vertically through the puck to fluidly access the recessed channel defined in the cover plate in view of teachings of Kholodenko as a known suitable alternative configuration of a substrate support/electrostatic chuck which would enable temperature control/uniform temperature across the  substrate (Kholodenko: col 7 line 8-16).
This is a provisional nonstatutory double patenting rejection.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Collins et al. (US 2008/0173237 A1) teaches a semiconductor substrate support (substrate support assembly 400, Fig. 10) including an RF rod (comprising high voltage lead 442, Fig. 10) coupled to a conductive connector (comprising 441, Fig. 10) within the puck (410, Fig. 10), and a puck insulator (comprising dielectric plug 443, Fig. 10) extending around the conductive connector (receptacle 440, Fig 10) (para. [0062], [0065]).
Komino et al. (JPH06236858A) teaches supplying purge/inert gas to the area surrounding an RF rod (31a and 31b, Fig. 1) to prevent condensation (para. [0006] and [0017]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREEN CHAN whose telephone number is (571)270-3778. The examiner can normally be reached Monday-Friday 8:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571)272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAUREEN CHAN/Examiner, Art Unit 1716                                                                                                                                                                                                        /RAM N KACKAR/Primary Examiner, Art Unit 1716